                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              DOCKET NO: 3:12-CR-00188-FDW


   UNITED STATES OF AMERICA,                         )
                                                     )
             Plaintiff,                              )
   v.                                                )
                                                     )
   NATHANIEL GRAHAM,                                 )                       ORDER
                                                     )
         Defendant.                                  )
  ____________


            THIS MATTER comes before the Court on Defendant Nathaniel Grahams’ Motion

  for Compassionate Release. (Doc. No. 1192). For the reasons that follow, Defendant’s

  Motion is DENIED.

  I.        BACKGROUND

       Defendant is 32 years old. (See Doc. 724, p. 2). Defendant is imprisoned at USP Lewisburg,

a Bureau of Prisons (BOP) facility in Pennsylvania. (Doc. No. 1192, p. 3). On May 13, 2013,

Defendant was tried before a jury and convicted of conspiracy to commit racketeering and

conspiracy to commit murder in aid of racketeering. (Doc. 724, p. 1). The offense conduct took

place from approximately 2007 to 2012. Id. at 5 and 8. This Court sentenced Defendant to 240

months’ imprisonment on one count and 120 months’ imprisonment on the other count, with

both counts to be served concurrently but consecutive to an undischarged North Carolina state

sentence; further, this Court ordered that his federal term of imprisonment shall be followed by

concurrent terms of supervised release for 3 years. (Doc. 837).

  II.       DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

            In his Motion, Defendant discusses, in general terms, the conditions of his prison


        Case 3:12-cr-00188-FDW-DSC Document 1199 Filed 11/17/20 Page 1 of 5
    facility and the policies of the prison. Id. The Defendant did not provide any information on

    how his specific medical conditions, age, or other qualifying conditions increases the

    likelihood of him contracting or being adversely affected by COVID-19. The Defendant does

    not provide a specific reason or qualifying circumstance under United States Code Title 18,

    Section 3582(c)(1)(A) that suggests this court should release him from his sentence early.

          United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to bring a
          motion on the defendant’s behalf or the lapse of 30 days from the receipt of
          such a request by the warden of the defendant’s facility, whichever is earlier,
          may reduce the term of imprisonment (and may impose a term of probation or
          supervised release with or without conditions that does not exceed the
          unserved portion of the original term of imprisonment), after considering the
          factors set forth in section 3553(a) to the extent they are applicable, if it finds
          that –

                  (i) extraordinary and compelling reasons warrant such a reduction; or

                  (ii) the defendant is at least 70 years of age, has served at least 30 years
                  in prison, pursuant to a sentence imposed under section 3559(c), for the
                  offense or offenses for which the defendant is currently imprisoned,
                  and determination has been made by the Director of the Bureau of
                  Prisons that the defendant is not a danger to the safety of any other
                  person or the community, as provided under section 3142(g)…1

          In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent
          with



1
 Addressing factors to reasonably assure the appearance of the person as required and the safety of any other
person and the community.
                                                        2




       Case 3:12-cr-00188-FDW-DSC Document 1199 Filed 11/17/20 Page 2 of 5
applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

       (A) Medical Condition of the Defendant –

           (i) The defendant is suffering from a terminal illness (i.e., a serious physical and
           advanced illness with an end of life trajectory)….

           (ii) The defendant is –

              (I) suffering from a serious physical or medical condition,

              (II) suffering from a serious functional or cognitive impairment, or

              (III) experiencing deteriorating physical or mental health because of the aging
              process,

           that substantially diminishes the ability of the defendant to provide self-care within
           the environment of a correctional facility and from which he or she is not expected to
           recover.

       (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is experiencing
       a serious deterioration in physical or mental health because of the aging process; and (iii)
       has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
       is less.

       (C) Family Circumstances.

           (i) The death or incapacitation of the caregiver of the defendant’s minor child or
           minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner when the
           defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there exists
       in the defendant’s case an extraordinary and compelling reason other than, or in a
       combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence
                                               3



     Case 3:12-cr-00188-FDW-DSC Document 1199 Filed 11/17/20 Page 3 of 5
reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence

reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

       Defendant has failed to demonstrate the existence of “extraordinary and compelling

reasons” for supporting his Motion pursuant to § 3582(c)(1)(A)(i). Defendant does not assert that

he has a terminal or serious health condition, or deterioration in physical or mental health due to

aging, or family circumstances that would support release under subsections A, B, or C of U.S.S.G.

§ 1B1.13, application note 1. See (Doc. No. 1192). Defendant makes a general allegation that he is

at risk of contracting COVID-19 due to prison conditions. See United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional efforts to curtail the

virus’s spread”); United States v. Hood, No. 5:18-CR-00005-KDB, 2020 WL 2091070, at *3

(W.D.N.C. Apr. 30, 2020) (“Without a particularized susceptibility to the disease and a

particularized risk of contracting the disease at his prison facility, the Court will not grant a motion

for compassionate release based on COVID-19 concerns.”).

        Nor does Defendant identify any other circumstances that are “extraordinary and

compelling” under subsection D of the applicable policy statement other than the COVID-19

pandemic. See Id.; see also U.S.S.G. § 1B1.13, application note 1(D). Further, there is no evidence

that BOP cannot care for Defendant adequately. Thus, Defendant has failed to make the required

showing under § 3582(c)(1)(A)(i).

        Even if Defendant qualified for release due to extraordinary and compelling reasons,

§ 3582(c)(1)(A) requires that this Court consider the factors listed in 18 U.S.C. § 3553(a) before

granting Defendant’s motion. These factors, which include “the nature and circumstances of

[his] offense,” his “history and characteristics,” and “the need for the sentence imposed to reflect

     Case 3:12-cr-00188-FDW-DSC Document 1199 Filed 11/17/20 Page 4 of 5
the seriousness of the offense, to promote respect for the law, to provide just punishment for the

offense, to afford adequate deterrence to criminal conduct and to protect the public from further

crimes of the defendant,” weigh in favor of Defendant’s continued imprisonment. 18 U.S.C. §

3553(a).

        Defendant, as a member of a violent gang, conspired to commit serious crimes, including

murder. While imposing Defendant’s sentence in the instant case, this Court noted its

consideration of the nature and circumstances of the offense and the history and characteristics

of the Defendant, as well as the need to promote respect for the law, provide just punishment for

the offense, afford adequate deterrence to criminal conduct and protect the public from further

crimes of the defendant.      See (Doc. 922).      Prior to Defendant’s federal conviction and

sentencing, Defendant had been convicted of simple assault, assault on a government official,

resisting a public officer, maintaining a vehicle or dwelling to keep or sell controlled substances,

possession of drug paraphernalia, possession of cocaine, assault inflicting serious injury, assault

with a deadly weapon inflicting serious injury (2 counts), and assault with a deadly weapon with

intent to kill inflicting serious injury. (Doc. 724, pp. 23-25). Considering Defendant’s violent

conduct, his extensive criminal history, his disrespect for the law, and the need to protect the

public from him as well as the other 3553(a) factors, the Defendant’s Motion for Compassionate

Release (Doc. No. 1192) is DENIED.

III.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Compassionate Release (Doc. No.

1192) is DENIED.




       Case 3:12-cr-00188-FDW-DSC Document 1199 Filed 11/17/20 Page 5 of 5
